DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edalati et al. (US 2021/0307871), in view of Blair et al. (US 2014/0290660).
As to claim 1, Edalati discloses a health care barrier device 30 (Fig. 2) comprising: a left side panel 54c having a front edge, a top edge, a bottom edge, a rear edge, (see annotated Fig. 2 below), an inner surface (interior side of the device 30), and an outer surface (exterior side of the device 30); a front panel 54a having a left edge, a top edge, a right edge, a bottom edge (see annotated Fig. 2 below), at least one passageway 82, an inner surface, and an outer surface; a right side panel 54c having a front edge, a top edge, a bottom edge, a rear edge, an inner surface, and an outer surface (see annotated Fig. 3 below); a top panel 54d having a left edge, a front edge, a right edge, and a rear edge (see annotated Fig. 2 below); the front edge of the left side panel being connected to the left edge of the front panel; the front edge of the right side panel being connected to the right edge of the front panel; the top edge of the front panel being connected to the front edge of the top panel (see annotated Fig. 2 and Fig. 3 below).

    PNG
    media_image1.png
    601
    1013
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    505
    740
    media_image2.png
    Greyscale

Edalati lacks detailed description as to the limitation that the edges are hingedly connected and the left side panel, the front side panel, the right side panel, and the top panel are moveable between collapsed and erected positions.  
However, Blair teaches a health care barrier device (treatment chamber, Figs. 1-3) having left, right, front, rear and top panels whose edges are hingedly connected (via hinged edging 7, 8 (Fig. 6) such that the device is moveable between collapsed and erected positions (see Figs. 1-3 and 6, paragraph [0030]-[0031]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Edalati so that the connected edges are hingedly connected in a collapsible manner, as taught by Blair, in order to allow the device to be collapsed easily for storage when not in use.  
As to claim 2, the modified device of Edalati discloses a left hinge connecting the left side panel to the front panel; a right hinge connecting the right side panel to the front panel; and a top hinge connecting the front panel to the top panel (Edalati teaches all edges being connected while Blair teaches the connections being hinged connections, some of which are separable via a latch and notch, so that the chamber/device can be collapsed), even the edges that have a latch 9 and notch 10 include a hinge 7, 8 at the center of the latch 9 (see Fig. 6(3/3) where the spine/hinge 7, 8 has been kept at the center of the edging piece 9, see also paragraphs [0031], [0039] of Blair)).  
As to claims 3 and 4, the modified device of Edalati discloses a back flap having a top edge hingedly connected to the rear edge of the top panel, via a rear hinge), the back flap being moveable between a collapsed position and an erected position (see back housing wall 54b, shown in Fig. 3 of Edalati, which has been modified to be hingedly connected to its adjacent panels, as taught by Blair, via a hinge 7, 8 so that the device is collapsible, see explanation of claim 1 above). 
As to claim 5, the modified device of Edalati discloses that the back flap further includes a left wing member extending from a left edge of the back flap and a right wing member extending from a right edge of the back flap (see annotated Fig. 6 (3/3) of Blair below, since each panel of modified Edalati has this type of hinged connection, as taught by Blair, the back panel will have a left wing member at its left edge and a right wing member at its right edge.  

    PNG
    media_image3.png
    412
    496
    media_image3.png
    Greyscale

As to claim 6, the modified device of Edalati that the left wing member and the right wing member are disposed in generally perpendicular relationship with the back flap (as taught by Blair, see Fig. 3 where the panels are in the erected state and the wing members of the edging are folded perpendicular to each other; thus the left  left and right wing members of the back panel of modified Edalati will be perpendicular to the back panel when the chamber/device is erected). 
As to claim 7, the modified device of Edalati discloses that the top panel further includes a left lip member extending from the left edge of the top panel, and a right lip member extending from the right edge of the top panel, the left lip member being positioned adjacent the top edge and the outer surface of the left side panel when the top panel and the left side panel are in their erected positions, the right lip member being positioned adjacent the top edge and the outer surface of the right side panel when the top panel and the right side panel are in their erected positions (see annotated Fig. 6 (3/3) of Blair below showing lip members on either side of each hinge, which will be present on the left and right edges of the top panel and connected to the top edges of the left and right side panels, when assembled/erected).  

    PNG
    media_image4.png
    410
    496
    media_image4.png
    Greyscale

As to claim 8, the modified device of Edalati discloses that the left lip member and the right lip member are disposed in generally perpendicular relationship with the top panel (when erected, the outer left and right wing members of the top panel will be bent about hinge 7, 8 at 90 degrees and connected to the left and right panels, respectively, see Fig. 3 and Fig. 6 of Blair).  
As to claim 9, Edalati discloses a health care barrier device 30 (Fig. 2) comprising: a left side panel 54c having a front edge, a top edge, a bottom edge, a rear edge, (see annotated Fig. 2 below), an inner surface (interior side of the device 30), and an outer surface (exterior side of the device 30); a front panel 54a having a left edge, a top edge, a right edge, a bottom edge (see annotated Fig. 2 below), at least one passageway 82, an inner surface, and an outer surface; a right side panel 54c having a front edge, a top edge, a bottom edge, a rear edge, an inner surface, and an outer surface (see annotated Fig. 3 below); a top panel 54d having a left edge, a front edge, a right edge, and a rear edge (see annotated Fig. 2 below); the front edge of the left side panel being connected to the left edge of the front panel; the front edge of the right side panel being connected to the right edge of the front panel; the top edge of the front panel being connected to the front edge of the top panel (see annotated Fig. 2 and Fig. 3 below).

    PNG
    media_image1.png
    601
    1013
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    505
    740
    media_image2.png
    Greyscale

Edalati lacks detailed description as to the limitation that the edges are hingedly connected and the left side panel, the front side panel, the right side panel, and the top panel are moveable between collapsed and erected positions.  
However, Blair teaches a health care barrier device (treatment chamber, Figs. 1-3) having left, right, front, rear and top panels whose edges are hingedly connected (via hinged edging 7, 8 (Fig. 6) such that the device is moveable between collapsed and erected positions (see Figs. 1-3 and 6, paragraph [0030]-[0031]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Edalati so that the connected edges are hingedly connected in a collapsible manner, as taught by Blair, in order to allow the device to be collapsed easily for storage when not in use.  
The now modified device of Edalati discloses that the top panel further includes a left lip member extending from the left edge of the top panel, and a right lip member extending from the right edge of the top panel, the left lip member being positioned adjacent the top edge and the outer surface of the left side panel when the top panel and the left side panel are in their erected positions, the right lip member being positioned adjacent the top edge and the outer surface of the right side panel when the top panel and the right side panel are in their erected positions (see annotated Fig. 6 (3/3) of Blair below showing lip members on either side of each hinge, which will be present on the left and right edges of the top panel and connected to the top edges of the left and right side panels, when assembled/erected).  

    PNG
    media_image4.png
    410
    496
    media_image4.png
    Greyscale

As to claim 10, the modified device of Edalati discloses a left hinge connecting the left side panel to the front panel; a right hinge connecting the right side panel to the front panel; and a top hinge connecting the front panel to the top panel (Edalati teaches all edges being connected while Blair teaches the connections being hinged connections, some of which are separable via a latch and notch, so that the chamber/device can be collapsed), even the edges that have a latch 9 and notch 10 include a hinge 7, 8 at the center of the latch 9 (see Fig. 6(3/3) where the spine/hinge 7, 8 has been kept at the center of the edging piece 9, see also paragraphs [0031], [0039] of Blair)).  
As to claim 11, the modified device of Edalati that the left lip member and the right lip member are disposed in generally perpendicular relationship with the top panel (as taught by Blair, see Fig. 3 where the panels are in the erected state and the lip members of the edging are folded perpendicular to each other; thus the left and right lip members of the top panel of modified Edalati will be perpendicular to the top panel when the chamber/device is erected). 
As to claims 12 and 13, the modified device of Edalati discloses a back flap having a top edge hingedly connected to the rear edge of the top panel, via a rear hinge), the back flap being moveable between a collapsed position and an erected position (see back housing wall 54b shown in Fig. 3 of Edalati, which has been modified to be hingedly connected to its adjacent panels, as taught by Blair, via a hinge 7, 8 so that the device is collapsible, see explanation of claim 9 above). 
As to claim 14, the modified device of Edalati discloses that the back flap further includes a left wing member extending from a left edge of the back flap and a right wing member extending from a right edge of the back flap, the left wing member being positioned adjacent an outer surface of the left lip member when the top panel, the left side panel, and the back flap are in their erected positions, and the right wing member being positioned adjacent an outer surface of the right lip member when the top panel, the right side panel, and the back flap are in their erected positions (see annotated Fig. 6 (3/3) of Blair below, since each panel of modified Edalati has this type of hinged connection, as taught by Blair, the back panel will have a left wing member at its left edge and a right wing member at its right edge. It is noted that the edging on either side of hinges 7, 8 read on both a wing member and a lip member; thus, top panel can be said to have left and right lip members while back flap can be said to have left and right wing members).  

    PNG
    media_image3.png
    412
    496
    media_image3.png
    Greyscale

As to claim 15, the modified device of Edalati that the left wing member and the right wing member are disposed in generally perpendicular relationship with the back flap (as taught by Blair, see Fig. 3 where the panels are in the erected state and the wing members of the edging are folded perpendicular to each other; thus, the left  and right wing members of the back panel of modified Edalati will be perpendicular to the back panel when the chamber/device is erected). 
As to claim 16, Edalati discloses a health care barrier device 30 (Fig. 2) comprising: a left side panel 54c having a front edge, a top edge, a bottom edge, a rear edge, (see annotated Fig. 2 below), an inner surface (interior side of the device 30), and an outer surface (exterior side of the device 30); a front panel 54a having a left edge, a top edge, a right edge, a bottom edge (see annotated Fig. 2 below), at least one passageway 82, an inner surface, and an outer surface; a right side panel 54c having a front edge, a top edge, a bottom edge, a rear edge, an inner surface, and an outer surface (see annotated Fig. 3 below); a top panel 54d having a left edge, a front edge, a right edge, and a rear edge (see annotated Fig. 2 below); a back flap 54b having a left edge, a top edge, and a right edge (see annotated Fig. 3 below); the front edge of the left side panel 54c being connected to the left edge of the front panel 54a; the front edge of the right side panel 54c being connected to the right edge of the front panel 54a; the top edge of the front panel 54a being connected to the front edge of the top panel 54d; the top edge of the back flap 54b being connected to the rear edge of the top panel 54d (see annotated Fig. 2 and Fig. 3 below).

    PNG
    media_image1.png
    601
    1013
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    612
    738
    media_image5.png
    Greyscale

Edalati lacks detailed description as to the limitation that the edges are hingedly connected and the left side panel, the front side panel, the right side panel, the top panel, and the back flap are moveable between collapsed and erected positions.  
However, Blair teaches a health care barrier device (treatment chamber, Figs. 1-3) having left, right, front, rear and top panels whose edges are hingedly connected (via hinged edging 7, 8 (Fig. 6) such that the device is moveable between collapsed and erected positions (see Figs. 1-3 and 6, paragraph [0030]-[0031]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Edalati so that the connected edges are hingedly connected in a collapsible manner, as taught by Blair, in order to allow the device to be collapsed easily for storage when not in use.  
The now modified device of Edalati discloses that the top panel further includes a left lip member extending from the left edge of the top panel, and a right lip member extending from the right edge of the top panel, the left lip member being positioned adjacent the top edge and the outer surface of the left side panel when the top panel and the left side panel are in their erected positions, the right lip member being positioned adjacent the top edge and the outer surface of the right side panel when the top panel and the right side panel are in their erected positions (see annotated Fig. 6 (3/3) of Blair below showing lip members on either side of each hinge, which will be present on the left and right edges of the top panel and connected to the top edges of the left and right side panels, when assembled/erected).  
As to claim 17, the modified device of Edalati discloses a left hinge connecting the left side panel to the front panel; a right hinge connecting the right side panel to the front panel; a top hinge connecting the front panel to the top panel; and a rear hinge connecting the back flap to the top panel (Edalati teaches all of these edges being connected while Blair teaches connections being hinged connections, some of which are separable via a latch and notch, so that the chamber/device can be collapsed), even the edges that have a latch 9 and notch 10 include a hinge 7, 8 at the center of the latch 9 (see Fig. 6(3/3) where the spine/hinge 7, 8 has been kept at the center of the edging piece 9, see also paragraphs [0031], [0039] of Blair)).  
As to claim 18, the modified device of Edalati that the left lip member and the right lip member are disposed in generally perpendicular relationship with the top panel (as taught by Blair, see Fig. 3 where the panels are in the erected state and the lip members of the edging are folded perpendicular to each other; thus the left and right lip members of the top panel of modified Edalati will be perpendicular to the top panel when the chamber/device is erected). 
As to claim 19, the modified device of Edalati discloses that the back flap further includes a left wing member extending from a left edge of the back flap and a right wing member extending from a right edge of the back flap, the left wing member being positioned adjacent an outer surface of the left lip member when the top panel, the left side panel, and the back flap are in their erected positions, and the right wing member being positioned adjacent an outer surface of the right lip member when the top panel, the right side panel, and the back flap are in their erected positions (see annotated Fig. 6 (3/3) of Blair below, since each panel of modified Edalati has this type of hinged connection, as taught by Blair, the back panel will have a left wing member at its left edge and a right wing member at its right edge. It is noted that the edging on either side of hinges 7, 8 read on both a wing member and a lip member; thus, top panel can be said to have left and right lip members while the back flap can be said to have left and right wing members).  

    PNG
    media_image3.png
    412
    496
    media_image3.png
    Greyscale

As to claim 20, the modified device of Edalati that the left wing member and the right wing member are disposed in generally perpendicular relationship with the back flap (as taught by Blair, see Fig. 3 where the panels are in the erected state and the wing members of the edging are folded perpendicular to each other; thus the left and right wing members of the back panel of modified Edalati will be perpendicular to the back panel when the chamber/device is erected). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Menezes et al.  (US 2021/0330918) discloses an intubation chamber having a front panel 40 hingedly connected to a top panel (at hinges 42, Fig. 6).  
Moore et al. (US 2021/0386604) discloses a collapsible isolation chamber having access ports in the front panel.
Fitt (US 2018/0339837) teaches a storage container being collapsible via hinges edges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785